          Case 6:20-cr-00097-ADA Document 46 Filed 02/08/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


UNITED STATES OF AMERICA                          *
                                                  *
V.                                                *       CRIMINAL NO. W-20-CR-097
                                                  *
CECILY ANN AGUILAR                                *



                                             ORDER

       Came on this date to be considered the Agreed Motion For Designation As Complex Case

and Tolling Of Speedy Trial Provisions in the above entitled and numbered cause, and after

considering the same, the Court is of the opinion that the Motion should be GRANTED.

       THE COURT HEREBY FINDS that the ends of justice will be served by granting the

continuance and such ends of justice outweigh the best interests of the public and the defendant in

a speedy trial, based on the following factors:

       The issues and facts in this case are unusual and complex, due to the nature of the
       prosecution and the existence of novel questions of fact or law, that it is
       unreasonable to expect adequate preparation for pretrial proceedings and the trial
       itself within the time limits established by the Speedy Trial Act; and

       In the alternative, the volume of discovery in this case, including but not limited to
       written documents, records, reports, photographs, social media and other electronic
       data, recorded interviews, telephone location and tracking information and other
       physical evidence, adherence to the time limits prescribed in the Speedy Trial Act
       would deny counsel for the Defendant and the attorney for the Government the
       reasonable time necessary for effective preparation, taking into account the exercise
       of due diligence by all parties.

       IT IS HEREBY ORDERED that the time period between the filing of the instant motion

and the date this matter is set for trial is excludable and is excluded in computing the time within


                                                      5
         Case 6:20-cr-00097-ADA Document 46 Filed 02/08/21 Page 2 of 2




which the trial of any such offenses must commence under the provisions of Title 18, United States

Code, section 3161(h)(7)(A).
                        8th day of ______________,
       SIGNED this the _____         February      2021.



                                                    ____________________________________
                                                    ALAN D ALBRIGHT
                                                    United States District Judge




                                                6
